Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/10/2021 has been entered. Claims 1, 3-5, and 10-15 remain pending in this application. Applicants amendments have overcome each and every objection and rejection set forth in the final office action mailed 10/01/2021.
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1, 15 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claims 1 and 15, Chen, the closes prior art of record, discloses a massaging table assembly with an opening therein and a pair of rollers positioned in the opening.  Chen does not disclose “a pair of rocker arms, each of said rocker arms having a lobe extending downwardly from a member” and “said lobe on each of said rocker arms having a plurality of engagement points thereon, said engagement points on said lobe of each of said rockers arms being spaced apart from each other and being distributed around said shaft” and “a pair of an adjustment rods, each of said adjustment rods movably extending through said table, each of said adjustment rods engaging a selected one of said engagement points in said lobe of a respective one of said rocker arms for retaining said rocker arms at a selected point of rotation about said shaft” , and it would not be obvious to modify Chen with such a feature. While Chen 
Accordingly, claims 1 and 15 patentably define over the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.G./Examiner, Art Unit 3785  

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799